Order unanimously affirmed with costs. Memorandum: Petitioners concede that Domestic Relations Law § 111 (1) (e) was held to be constitutional in Matter of "Female” D. (83 AD2d 933) but contend that it is unconstitutional as applied to petitioner Todd M. because he was prevented from compliance with the statute by the conduct of others. The record clearly establishes that, by his own admission, Todd M. knew of the pregnancy but did nothing to establish a relationship with the birth mother or child throughout the pregnancy (cf., Matter of Baby Girl S., 141 Misc 2d 905, affd 150 AD2d 993, lv granted 75 NY2d 706). There is no merit to that contention. (Appeal from order of Monroe County Surrogate’s Court, Strobridge, S.— adoption.) Present—Denman, J. P., Boomer, Pine, Davis and Lowery, JJ. [See, 144 Misc 2d 583.]